Exhibit 10.1

Separation Agreement and General Release

Bruce P. Nolop
1170 Fifth Avenue
New York, New York 10029-6527

Dear Bruce:

This letter agreement (the “Agreement”) is by and between you and Pitney Bowes
Inc. and/or its parent, subsidiaries, affiliates, divisions, related business
entities, and with respect to each of them, their predecessors, successors, and
assigns, employee benefit plans or funds, and with respect to each such entity,
all of its or their past, present and/or future directors, officers, attorneys,
fiduciaries, representatives, shareholders, agents, employees, heirs, personal
representatives, benefit plans, trustees, administrators and assigns, whether
acting on behalf of a company entity or in their individual capacities
(collectively the “Company Entities”). Your Benefit Information, regardless of
whether you sign this Agreement, is provided in a separate document.

Because of the subject of this letter, its tone necessarily is formal. However,
on behalf of the Company Entities, I want to express our sincere appreciation
for the contributions you have made during your employment. I also want to
convey to you our best wishes for your future.

This Agreement supersedes any and all previous agreements, either signed or
unsigned, except that you specifically agree to continue to be bound by any
patent or intellectual property provisions; any restrictive covenant provisions
regarding, without limitation, non-competition, non-solicitation and
non-disclosure; any non-disparagement provisions; and any Proprietary Interest
Protection Agreement, all of which shall specifically survive and continue in
full force and effect.

1.    SEPARATION DATE:

Your last day of work for Pitney Bowes Inc. (the “Company”) will be April 15,
2008. Your Separation Date will be April 16, 2008.



5

--------------------------------------------------------------------------------



2.    

SEVERANCE TERMS AND CONDITIONS:

    a.   

Base Severance. Under the Company’s Severance Pay Plan, you are eligible to
receive one (1) week of Base Severance for each year of service (or fraction
thereof) but no less than two (2) weeks pay at your base salary rate of
$606,500.00 in effect as of your Separation Date. You will have 8.25 year(s) of
service as of your Separation Date. Therefore, you will be eligible to receive
8.5 weeks of Base Severance, which in total is equal to the gross sum of
$99,139.42 less applicable withholdings and deductions. You are eligible to
receive Base Severance even if you do not sign this Agreement. Because you are
considered a “key employee” as defined under Internal Revenue Code Sections 416
and 409A, your Base Severance, to which you are entitled under the Severance Pay
Plan, will be aggregated with the portion of the Enhanced Severance payable in a
stream as provided in Paragraph 2.b. and that aggregated balance will be paid to
you in a stream of payments as described in Paragraph 2.b. below. As used in
this Agreement, the term Base Severance Period means the period from your
Separation Date through to the end of the period in which you are receiving Base
Severance.

    b.   

Enhanced Severance. If you sign this Agreement and comply with all of its terms,
you also will be eligible to receive Enhanced Severance in the amount of
$2,530,044.51, less applicable withholdings and deductions. Of that sum,
$736,903.93, less applicable withholdings and deductions shall be paid in a lump
sum as soon as practicable after your last day worked. The balance of your
Enhance Severance, $1,793,140.58, will be aggregated with your Base Severance,
$99,139.42, and the aggregated balance will be paid to you in a stream of
approximately equal installments, less applicable withholding and deductions, on
regular paydays over a period beginning six months after your Separation Date
and ending on April 15, 2010. As used in this Agreement, the term Enhanced
Severance Period means the period from the date the Base Severance ends to April
15, 2010.

    c.   

By operation of the Pitney Bowes Pension Plan and the Pitney Bowes Pension
Restoration Plan your Base Severance and, if you sign this Agreement,
$2,238,669.51 of your Enhanced Severance will be used as pensionable earnings in
calculating your pension benefit under the Pension Plan or the Pension
Restoration Plan, as the case may be.

    e.   

You will be paid for any earned and unused vacation pay in a lump sum as soon as
practicable after your last day worked.

    f.   

You agree that any money you owe the Company may be deducted from any Severance
paid, subject to applicable law.

    g.   

Any Flex Dollars and Life Anniversary Dollars will cease upon your Separation
Date. If you sign this Agreement and comply with all of its terms, your Flex
Dollars will continue through the period during which you are entitled to the
active employee rate.

 

6

--------------------------------------------------------------------------------



  h.   

Payment of any Severance is contingent upon your performance of your job
responsibilities at acceptable levels through your Separation Date.

    i   

For purposes of this Agreement, the term Severance Period means the period from
your Separation Date through to the end of the period in which you are receiving
any severance payments.

  3.   

PENSION PLAN AND RETIREE MEDICAL PLAN COVERAGE:

    a.   

You are fully vested in the Pitney Bowes Pension Plan (“Pension Plan”). In order
to qualify for early retirement under the Pension Plan, however, you need
Credited Service until January 10, 2010. Although you currently are not eligible
for early retirement under the Pension Plan, if you sign this Agreement, the
Pension Plan and the Pension Restoration Plan, as the case may be, provide that
the entire Severance Period counts for purposes of bridging service to an Early
Retirement eligibility date, in your case January 10, 2010. As your Severance
Period extends from your Separation Date to April 14, 2010, you will have
sufficient Credited Service for Early Retirement under the Pension Plan and
Pension Restoration Plan, if you sign this Agreement.

    b.   

If you sign this Agreement, you will be eligible to continue to participate in
the Pitney Bowes medical, prescription, and dental plans on the same basis as
active employees during your Severance Period. The active employee rate is
subject to change annually effective January 1st. You will be eligible to
participate in benefit plans for retirees, including medical, prescription drug
and/or dental coverage, after your Severance Period ends. Alternatively, you may
elect coverage under COBRA when your active coverage ceases at the end of your
Severance Period. Shortly after the end of your Severance Period, Hewitt
Associates LLC will mail a kit containing COBRA information to your home.

    

You will be direct billed for this coverage on a monthly basis. Hewitt
administers the active employee rate coverage through its COBRA system. You
should read the COBRA notice carefully and make the appropriate election for
active medical coverage. You must make that election to activate your coverage.
This election will not negate the fact that you will be eligible for COBRA
coverage for the full COBRA period when your active coverage ceases. At that
time you will also be eligible for retiree medical coverage.

    c.   

If you do not sign this Agreement, your current active-employee medical,
prescription drug and dental coverage elections and related costs will continue
until the end of the month in which your employment terminates. Thereafter, you
have the right to elect to continue your Pitney Bowes medical, prescription drug
and/or dental coverage under the Consolidated Omnibus Budget Reconciliation Act
(COBRA) generally for up to 18 months after your coverage as an active employee
ends at the full COBRA rate. Shortly after your Separation Date, Hewitt
Associates will mail a kit containing COBRA information to your home. You will
be required to submit your COBRA election form and payment directly to Hewitt
Associates (through the Pitney Bowes Services

 

7

--------------------------------------------------------------------------------



 

Center) to continue your coverage at the full COBRA rate. Failure to provide
payment may result in a lapse of coverage.

Coverage may cease before the end of the COBRA period if certain events take
place (please refer to “Your Benefits Information Handbook” for more
information). When the COBRA period has ended you may be offered coverage under
your provider's individual coverage conversion provision, if offered by the
Provider. The individual coverage offered may not be the same coverage offered
under the active or COBRA plan.

    4.   

LIFE INSURANCE COVERAGE:

   

If you sign this Agreement and comply with all its terms, you will receive
Company- provided term life insurance coverage equal to one year of your base
salary in effect as of your Separation Date for the full term of your Severance
Period (the “Extended Coverage Period”). There is no employee-paid monthly
premium for this life insurance coverage but you will have imputed income based
on this coverage pursuant to tax law to the extent the coverage exceeds $50,000.
If, however, at any time during the Extended Coverage Period, you accept new
employment and become eligible for life insurance coverage from your new
employer, or if you retire, your Extended Coverage Period will immediately
terminate.

  5.    

TRANSITIONAL SUPPORT:

   

If you sign this Agreement and comply with all of its terms, you will be
eligible to receive transitional support for a period of up to six months or, if
sooner, until such time as you commence other employment (“Transitional Support
Period”). Transitional support expenses will not exceed $40,000. You agree to be
available for consultation with respect to Company business during the
Transitional Support Period.

  6.    

EXECUTIVE FINANCIAL COUNSELING:

   

If you sign this Agreement and comply with all of its terms, you shall continue
to be provided with professional financial counseling and tax preparation
services at the Company’s sole expense for a period of 24 months following the
Effective Date up to an amount not to exceed $21,000.00 per calendar year (or
pro rata portion for a partial calendar year) or such higher amount established
by the Company on a uniform basis for similarly situated executives.

  7.    

CASH INCENTIVE UNITS:

   

The Company shall pay you a prorated payout of outstanding Cash Incentive Units
(“CIUs”) pursuant to the KEIP at the close of each respective cycle in
accordance with the terms of KEIP. The payout of CIUs shall be based on your
total number of completed months of active service with the Company during each
36-month CIU cycle and on the achievement of performance-based targets
associated with the CIUs. For purposes of this prorated calculation, the
targeted payout shall be multiplied by a fraction, the

 

8

--------------------------------------------------------------------------------



 

numerator of which is your total number of completed months of active service
with the Company through the Separation Date during the particular CIU cycle and
the denominator of which is 36.

  8.    

STOCK OPTIONS AND RESTRICTED STOCK:

   

If you sign this Agreement, in accordance with the terms of Pitney Bowes
Severance Policy – Treatment of Stock Options and your Award Agreement, stock
options granted to you before your Separation Date that are at least partially
vested as of your Separation Date will continue to vest after your Separation
Date until January 10, 2010 when all outstanding unvested stock options will
vest and remain exercisable until the award expiration date set forth in the
respective Stock Option Award Agreement. Any stock options granted to you for
which no vesting has occurred as of your Separation Date (generally within one
year of your Separation Date) are automatically forfeited on your Separation
Date. The restricted stock award issued to you on October 7, 2004 will forfeit
on your Separation Date. If you have any outstanding incentive stock options
(“ISOs”) outstanding for more than one year on your Separation Date, you must
exercise those options within 90 days of your Separation Date, in order to
receive the favorable tax treatment accorded to ISOs. Exercising ISOs after that
period will result in the options being treated as nonqualified stock options
for tax purposes.

   

If you wish to arrange for a “cashless exercise” of your stock options, the
necessary exercise forms must be properly completed and submitted to
ComputerShare no later than 2:30 p.m. (E.S.T.) on the expiration date (or 11:30
a.m. of the expiration date if on that day the New York Stock Exchange is
closing at 1:00 p.m.). If your expiration date falls on a weekend or holiday,
you must submit your exercise form not later than the time specified above on
the last business day before the expiration date. You can fax your exercise form
to ComputerShare at 201-222-4737. If you fail to follow this procedure relating
to your exercise deadline, you will not be permitted to exercise your options
and your options will be forfeited and they will not be reinstated. Contact
ComputerShare at 1(888) 44-PITNEY if you have questions regarding exercise
procedures.

  9.    

RETURN OF PROPERTY:

   
You agree that you have returned or will return by your Separation Date all
property belonging or licensed to the Company or Company Entities, including but
not limited to, office equipment, computers, laptops, peripherals, hardware,
software, manuals, databases, computerized data, pagers, cellular phones,
blackberries or similar devices, keys, identification cards, card access to
Company or customer buildings and any documents and files, regardless of format,
provided to or created by you in the course of your employment by the Company.
Notwithstanding the above, you may keep the Company-provided laptop and docking
station, if applicable, assigned to you once the Company proprietary information
on the laptop is deleted by desktop support. Please coordinate with Bruce
Donatuti two weeks prior to your Separation Date to have the computer scrubbed
by desktop support. In addition as you will be available for
   

9

--------------------------------------------------------------------------------



 

consultation with Company representatives, you may keep your company issued cell
phone and the Company will reimburse your monthly usage during your Transitional
Support Period.

  10.    

WAIVER & RELEASE:

    a.   

By signing this Agreement, you agree that in exchange for the payments and other
benefits and consideration contained in this Agreement to which you are not
otherwise entitled, you, on behalf of your heirs, executors, administrators,
trustees, legal representatives and assigns, forever release and discharge the
Company Entities from any and all claims, actions, suits, demands, obligations,
losses, liabilities, debts, obligations for damages (including but not limited
to compensatory, exemplary and punitive damages), expenses, back pay,
reinstatement, attorneys’ fees and costs whether known or unknown, against any
of the Company Entities, arising up to and including the date you sign this
Agreement, including but not limited to claims arising under Title VII of the
Civil Rights Act of 1964; the Civil Rights Act of 1991; the Equal Pay Act of
1963, the Age Discrimination in Employment Act of 1967; the Older Workers
Benefit Protection Act of 1990, the Americans With Disabilities Act of 1990; the
Employee Retirement Income Security Act of 1974; the Sarbanes-Oxley Act of 2002;
the Worker Adjustment and Retraining Notification Act of 1988; the National
Labor Relations Act; 42 U.S.C. §1981; the Connecticut Fair Employment Practices
Act; the Connecticut Family and Medical Leave Law; the Connecticut Age
Discrimination and Employee Insurance Benefits Law; the Connecticut Smokers’
Rights Law; the New York State Human Rights Law; the New York City Human Rights
Law; and the New York Labor Law and any and all other claims arising under or
out of any other federal, state, or local statute, law, constitution, ordinance
or regulation or any other claims sounding in tort or contract, including but
not limited to claims relating to express or implied contracts, public policy,
negligence, personal injury, emotional distress, invasion of privacy,
detrimental reliance, promissory estoppel, common law claims or any other claims
arising out of or relating to your employment with the Company. Specifically,
and without limitation, you waive any rights that you may have under the Pitney
Bowes Incentive Program and the Key Incentive Program and agree that no
additional cash incentives or payments are owed to you, except as provided
herein.

    b.   

Without detracting in any respect from any other provision of this Agreement,
you, in consideration of the payments and benefits provided to you in this
Agreement, agree and acknowledge that this Agreement constitutes a knowing and
voluntary waiver of all rights or claims you have or may have against the
Company Entities as set forth herein, including, but not limited to, all rights
or claims arising under the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, including, but not limited to, all claims of age
discrimination in employment and all claims of retaliation in violation of the
ADEA.

   

c.

You affirm that you have been paid for all hours worked, for all accrued
vacation or other accrued time off, except for any accrued vacation payable as
soon as practicable after your last day of work, and have not suffered any
on-the-job personal injury for which you have not already filed a claim. You
further affirm that as of the date you sign this
 

10

--------------------------------------------------------------------------------



 

 

Agreement you have been allowed to take all leave and afforded all other rights
to which you are entitled under the Family and Medical Leave Act (FMLA) and
under any applicable state Family and Medical Leave Acts and affirm that the
Company has not in any way interfered with, restrained or denied your exercise
of (or attempt to exercise) any federal and/or state FMLA rights, nor terminated
or otherwise discriminated against you for exercising (or attempting to
exercise) any such rights.
    d.   

To the fullest extent of the law and subject to the provisions of paragraph (e)
below you represent and affirm that (i) you have not filed or caused to be
filed, on your behalf, or are not aware of any lawsuit, complaint or claim for
relief against any of the Company Entities, and you will not file or cause a
filing on your behalf any lawsuit, complaint or claim for relief against any of
the Company Entities; and (ii) you have no knowledge of any purported improper,
unethical or illegal conduct or activities and have not reported any such
conduct or activities to any supervisor, manager, department head, Human
Resources representative, Corporate Compliance representative, agent or other
representative of the Company, to any member of the Company’s legal or
compliance departments, to PB Resolve, or to the Ethics Hotline.

    e.   

Nothing in this Agreement shall prohibit or restrict you from (i) making any
disclosure of information required by law; (ii) providing information to, or
testifying or otherwise assisting in any investigation or proceeding brought by
any federal or state regulatory or law enforcement agency or legislative body,
any self-regulatory organization, or the Company’s legal or compliance
departments; or (iii) testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of the Sarbanes- Oxley Act or any
federal, state or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commissioner, or any self-regulatory organization.

  11.    

NON-WAIVER OF VESTED OR LEGAL RIGHTS:

   

By signing this Agreement you are not releasing any rights or claims which
cannot be released by law including: (1) any and all accrued or vested benefits
subject to the terms of applicable Company benefit plans and COBRA (for example,
vested pension rights, COBRA rights to continued coverage for medical,
prescription and dental, and conversion to individual coverage for life
insurance); (2) claims that may arise after the date that you sign this
Agreement; (3) workers’ compensation claims; or (4) your right to file a charge
with an administrative agency such as the Equal Employment Opportunity
Commission; however you are waiving all rights to recover money in connection
with any such charge.

  12.    

COOPERATION:

   

You agree to cooperate fully with reasonable requests in the handling or
investigation of any administrative charges, government inquires or lawsuits
involving Pitney Bowes and its subsidiaries that relate to matters that arose
while you were an employee of Pitney Bowes. The Company will reimburse you for
any reasonable out-of-pocket expenses

 

11

--------------------------------------------------------------------------------



you incur by reason of such cooperation, including any loss of income. Pitney
Bowes will make reasonable efforts to minimize any interruption to your life in
connection with your cooperation in such matters as provided for in this
paragraph.

13.   POST EMPLOYMENT OBLIGATIONS:

a.     

You have certain post-employment obligations set forth in the PIP that you
previously signed. This PIP survives this Agreement and is incorporated herein
by reference. A copy of the PIP is attached.

  b.   

Given your position with the Company, you had access to proprietary information
which is information not made available to the public and is maintained as
confidential by the Company including, but not limited to, Company procedures,
scientific or technical knowledge or production information; business
information of the Company including, but not limited to, marketing and business
plans and strategies; customer identities, lists, needs or current or proposed
product usage; current or proposed product and equipment costs, specifications
and pricing, licensing arrangements, and internal financial information,
personnel information including personnel lists, resumes, performance
evaluations and organization structures; and, passwords or access codes to
Company data bases. You agree that you hold and will hold all such information
(including information as to the termination of your employment hereunder) in a
fiduciary capacity for the benefit of the Company, and will not disclose to any
third party or use for your benefit or that of any third party, any proprietary
information other than what is reasonably appropriate in connection with your
securing other employment or engagements.

  c.   

You agree that neither you nor anyone acting at your direction shall at any time
denigrate, through adverse or disparaging communication, written or oral,
whether true or not, the operations or business of the Company or its current or
former employees, including, without limitation, the expression of personal
views, opinions or judgments. Further, following the Separation Date, you shall
refrain from making any statement, communication or publication that
disseminates or publicizes confidential information about, places in a false
light, defames, disparages or holds up to ridicule the Company or its past or
present officers, management or employees.

   

The provisions of this paragraph shall not apply to any truthful statement
required to be made by you only as a result of a subpoena or other legal
compulsion in any court proceeding of government or regulatory investigation.
You further agree to notify the Company’s Office of the General Counsel within
three (3) working days of your receiving any such legal process, which refers to
the Company.

  d.   

You further acknowledge that your breach of the Agreement will result in
irreparable and continuing damage to the Company for which monetary damages
would be an inadequate remedy. In the event of any such breach or threatened
breach by you, the Company shall be entitled to insist upon specific performance
of this Agreement, and the Company shall be entitled to preliminary and
permanent injunctive relief.

  e.   

Separately, if you should violate any of the provisions of this Agreement,
particularly your Post-Employment Obligations, the Company shall have the right,
as allowed by

 

12

--------------------------------------------------------------------------------



 

law, to terminate any Enhanced Severance, benefit, including benefit
subsidization, and any other consideration that is conditioned on you signing
this Agreement. The Company shall also be entitled to, as allowed by law,
disgorgement of any payments made to you while you were in violation of your
Post-Employment Obligations.

  14.   

ENFORCEABILITY/NON-ADMISSION:

   

If one or more provisions or terms of this Agreement shall be ruled
unenforceable, you understand that the Company may elect to enforce this
Agreement or cancel it.

  15.    

MATERIAL BREACH:

   

The Company at any time during the period of this Agreement, at its sole
discretion, reserves the right to cancel any additional pay, benefits or
additional considerations beyond statutory mandates, if it is discovered that
you have willfully failed to comply with any material provisions of this
Agreement.

  16.   

TAXATION:

   

Notwithstanding any other provision of this Agreement, the Company may withhold
from amounts payable under this Agreement all federal, state, local and foreign
taxes that are required to be withheld by applicable laws and regulations.
Notwithstanding anything to the contrary, the Company does not guarantee the tax
treatment of any payments and benefits under this Agreement, including without
limitation pursuant to the Internal Revenue Code (“Code”) or any other
applicable federal, state or local law and any guidance issued there under.

   

You acknowledge that you have been advised by this writing to consult with
counsel of your own choosing on all issues relating to this Agreement, including
the tax treatment of all payments and benefits and Code Section 409A.

  17.    

FOR TOP 50 PAID “KEY EMPLOYEES”

   

Notwithstanding anything in this Agreement to the contrary, it is the intention
of the Company and you that, to the extent applicable, this Agreement comply
with Code Section 409A and any guidance issued thereunder, and this Agreement
and the payment of any benefits hereunder shall be interpreted, operated and
administered accordingly. The Company and you agree to cooperate and negotiate
in good faith to adjust this Agreement (if necessary) and the payments and
benefits hereunder to comply with Code Section 409A and such guidance (but
without additional consideration being provided to you) so as to avoid the
imposition of any additional taxes, penalties or costs.

 

13

--------------------------------------------------------------------------------



18.    

TIME TO CONSIDER AGREEMENT AND EFFECTIVE DATE:

    a.   

Acceptance:

 

Please review this Agreement carefully with the person of your choice, including
an attorney, before signing it. You have twenty-one (21) days to consider this
Agreement.

    b.   

Revocation:

   

After signing this Agreement, you still have seven (7) calendar days to revoke
this Agreement by written notice to the Company (the “Revocation Period”). If
you chose to revoke this Agreement, your written notice of revocation must be
received by the Company by 9:00 a.m. on the eighth day after you sign this
Agreement. You may fax your notice of revocation to Pitney Bowes Business
Operations at (203) 207-8569 or mail it to Pitney Bowes, Attention: Business
Operations, 27 Waterview Drive, MSC #2C 750, Shelton, CT 06484.

   

If you revoke your Agreement, the terms of this Agreement shall become null and
void.

    c.   

Effective Date:

   

If you do not timely revoke it, this Agreement shall become effective
automatically upon the expiration of the Revocation Period (the “Effective
Date”), which is the eighth (8th) calendar day after it is executed.

  19.    

NO ORAL RELIANCE OR UNILATERAL MODIFICATION:

   

You agree that you have relied only on the terms set forth in this Agreement and
not on any representation or statement made by a Company employee, agent or
representative, in accepting this Agreement. The Agreement will not be effective
or accepted if modified by you unilaterally without the consent and agreement of
the Company. This Agreement may be modified or changed only if in writing signed
by you and the Company or its successors in interest.

  20.    

NO ADMISSION:

   

This Agreement does not constitute an admission by the Company of any liability
whatsoever, or as an admission by the Company of any violation of your rights,
or violation of any order, law, statute, duty, or contract liability to you on
the part of the Company, its employees or agents or related companies or their
employees or agents.

 

14

--------------------------------------------------------------------------------



21.    

STATE LAW:

   

This Agreement will be governed by and construed and interpreted in accordance
with the laws of the State of Connecticut without regard to principles of
conflicts of law. You specifically consent to the exclusive jurisdiction and
venue in the state and federal courts of Connecticut.

  22.    

ACKNOWLEDGMENTS:

   

You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had the opportunity to consider the terms of this Agreement
for at least 21 calendar days; (c) are and have been advised by the Company, in
this writing, to consult with an attorney of your choice before signing this
Agreement; (d) fully understand the significance of all of the terms and
conditions of this Agreement, have no physical or mental impairment of any kind
that has interfered with your ability to read and understand the meaning of this
Agreement or its terms, and have discussed them with an attorney of your choice,
or have had a reasonable opportunity to do so; and (e) are signing this
Agreement voluntarily and of your own free will and agree to abide by all of the
terms and conditions contained herein.

   

Very truly yours,

        /s/ Johnna Torsone 
Johnna Torsone
SVP and Chief Human Resources Officer


  /mm:

 

 

 

 

15

--------------------------------------------------------------------------------



SEPARATION AGREEMENT AND GENERAL RELEASE

I have read this SEPARATION AGREEMENT AND GENERAL RELEASE and I understand all
of its terms. I enter into and sign this AGREEMENT knowingly and voluntarily,
with full knowledge of what it means.

      /s/ Bruce P. Nolop
Bruce P. Nolop

 

 

 

      April 14, 2008                                                     
 (Date)

 

STATE OF_______ Connecticut _____________                     )ss COUNTY OF
_________ Fairfiled _________


 

On this      14th                          day of        April           
   2008         , before me personally came                          Bruce P.
Nolop                               to me known and known to me to be the
individual described in, and who executed the foregoing Separation Agreement and
General Release, and duly acknowledged to me that he executed the same.

 

 

             /s/ Mary E. Burke Notary Public


 

 

16

--------------------------------------------------------------------------------